COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-251-CR

                                                 

MATTHEW ABRAHAM MARTINEZ	       					APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 213
TH
 
DISTRICT 
COURT OF TARRANT COUNTY

                                                 ----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On May 11, 2007 we received appellant’s request for an extension of time to file an amended motion to dismiss the appeal in response to our letter dated May 3, 2007.  The motion is 
GRANTED.

On May 15, 2007 we received “Appellant’s First Amended Unopposed Motion to Dismiss Direct Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
See id.;
 
Tex. R. App. P.
 43.2(f). 																										PER CURIAM



PANEL D:	WALKER, J.; 
CAYCE, C.J.;
 and MCCOY, J.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: June 7, 2007							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.